Order entered February 2, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01215-CV

                  HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                                 V.

                              PATRICK DAUGHERTY, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-04005

                                             ORDER
        The Court has reviewed the seven volume sealed clerk’s record and two volume

unsealed clerk’s record filed on January 20, 2015. Volumes two and three of the sealed clerk’s

record include documents that are not designated as having been filed under seal in the trial

court. We ORDER the appellant Highland Capital Management, L.P. to advise the Court within

five (5) days of the date of this order whether the documents included in volumes two and

three of the sealed clerk’s record were filed under seal in the clerk’s record.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE